 

Exhibit 10.1

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (“Third Amendment”), dated September 17, 2018, by
and between Bubb Road Joint Venture LLC (“Lessor”), as successor to Renault &
Handley Employees Investment Co. (the “Original Lessor”), and Durect
Corporation, a Delaware corporation (“Lessee”), amends that certain Lease, dated
May 14, 2003 (the “Original Lease”), by and between Original Lessor and Lessee,
as amended by that certain First Lease Extension dated December 15, 2008 (the
“First Extension”) and that certain Second Amendment to Lease dated November 11,
2013 (the “Second Amendment”; the Original Lease, as amended by the First
Extension and the Second Amendment, is hereinafter referred to as the “Lease”),
for the Premises located at 10260 Bubb Road, Cupertino, California with
reference to the following facts:

 

RECITALS

A.  WHEREAS, Lessee exercised its Option to Extend, as defined in and pursuant
to Paragraph 3 of the Second Amendment, for an additional five (5) year term
commencing on March 1, 2019 and expiring February 29, 2024.

B.  WHEREAS, Lessor and Lessee wish to set a new monthly rental rate for the
extended term and provide for an additional five (5) year renewal option as set
forth in this Third Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee agree as follows:

RECITALS; DEFINED TERMS

:  The recitals set forth above are incorporated by reference into this Third
Amendment as though set forth at length. Capitalized terms used but not defined
herein shall have the meanings given them in the Lease.

TERM

:  The Lease is hereby extended for a period of five (5) years, commencing on
March 1, 2019 and terminating February 29, 2024 (the “Extension Term”).

OPTION TO EXTEND

:  Provided that Lessee is not in default under the Lease after applicable
notice and cure periods, and has faithfully performed its obligations under the
Lease, Lessor hereby grants Lessee an option to extend the term of this Lease
(the “Option to Extend”) for a period of one (1) additional five (5) year term
commencing March 1, 2024 and expiring February 28, 2029 (the “Option Period”) on
all the same terms and conditions of the Lease excepting that there shall be no
additional options to extend and excepting the Base Monthly Rent which shall be
at 100% of the then current fair market monthly rental value for the Premises as
improved (“FMV”) determined in accordance with Paragraph 36 of the Original
Lease. Lessee shall exercise its Option to Extend by giving written notice to
Lessor of its intent to do so not less than six (6) months nor more than nine
(9) months prior to March 1, 2024.

 

 

--------------------------------------------------------------------------------

 

RENTAL

: Base Monthly Rent for the Extension Term shall be payable to Lessor without
defense, deduction or offset at such place or places as may be designated from
time to time by Lessor in the following amounts:  

Commencing on March 1, 2019, and on the first day of each and every succeeding
month to and including February 1, 2020, $54,873.00 shall be due.  

Commencing on March 1, 2020, and on the first day of each and every succeeding
month to and including February 1, 2021, $56,519.19 shall be due.  

Commencing on March 1, 2021, and on the first day of each and every succeeding
month to and including February 1, 2022, $58,214.77 shall be due.  

Commencing on March 1, 2022, and on the first day of each and every succeeding
month to and including February 1, 2023, $59,961.21 shall be due.  

Commencing on March 1, 2023, and on the first day of each and every succeeding
month to and including February 1, 2024, $61,760.04 shall be due.  

5.SECURITY DEPOSIT: Lessor shall retain the existing Security Deposit as
security for the full and faithful performance of each and every term,
condition, covenant and provision of the Lease, as may be extended.

6.CONDITION OF PREMISES: Lessee has accepted possession of the Premises, and
Lessor shall have no obligation to alter or improve the Premises, or to pay any
costs of any such alterations or improvements.

For purposes of Section 1938 of the California Civil Code, Lessor hereby
discloses to Lessee, and Lessee hereby acknowledges, that the Premises have not
undergone inspection by a Certified Access Specialist (CASp). As required by
Section 1938(e) of the California Civil Code, Lessor hereby states as follows:  

 

"A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises."

 

In furtherance of the foregoing, Lessor and Lessee hereby agree as follows:

 

Upon at least thirty (30) days’ prior written notice to Lessor, Lessee shall
have the right to require a CASp inspection of the Premises. If Lessee requires
a CASp inspection of the Premises, then: (a) Lessor and Lessee shall mutually
agree on the arrangements for the time and

2

 

--------------------------------------------------------------------------------

 

manner of the CASp inspection during such 30-day period; (b) the contract with
the CASP inspector shall require the inspector to perform the inspection in
accordance with the standard of care applicable to experts performing such
inspections, Lessor shall be an intended third party beneficiary of such
contract, and the contract shall otherwise be subject to Lessor’s reasonable
approval; (c) the CASp inspection shall be conducted (i) at Lessee's sole cost
and expense, (ii) by a CASp reasonably approved in advance by Lessor, (iii) in a
manner reasonably satisfactory to Lessor, and (iv) shall be addressed to, and,
upon completion, promptly delivered to, Lessor and Lessee; (d) the information
in the inspection shall not be disclosed by Lessee to anyone other than
contractors, subcontractors, and consultants of Lessee who are retained by
Lessee to complete any repairs or correct violations to the extent that Lessee
has agreed to undertake such repairs or corrections or who otherwise have a need
to know the information therein and who are directed not to further disclose
such information; and (e) Lessee shall correct any violations of the
construction related accessibility standards within or relating to the Premises,
in accordance with the terms of Paragraph 9 of the Lease, at Lessee’s cost,
notwithstanding anything to the contrary in Paragraph 14 of the Lease.

7.FULL FORCE & EFFECT: As of the date hereof, the Lease is in full force and
effect.  From and after the date hereof, the term “Lease” shall mean the Lease
as amended by this Third Amendment.

8.ENTIRETY: Except as provided in this Third Amendment, the Lease is the entire
agreement between the parties and there are no agreements or representations
between the parties except as expressed herein.  Moreover, no subsequent change
or modification of the Lease, as amended, shall be binding unless in writing and
fully executed by Lessor and Lessee.  

9.BROKERAGE:  Lessee represents and warrants to Lessor that Lessee’s broker,
Colliers International, has negotiated this Third Amendment with Renault &
Handley, Lessor’s broker, and Lessee has not authorized or employed, or acted by
implication to authorize or to employ, any other real estate broker or salesman
to act for Lessee in connection with this Third Amendment.  Lessor shall pay a
brokerage commission to Renault & Handley and to Colliers International in
connection with this Third Amendment, pursuant to separate agreements.  Lessee
shall hold Lessor harmless from, and indemnify and defend Lessor against, any
and all claims by any real estate broker or salesman, other than Renault &
Handley or Colliers International, for a commission, finder’s fee or other
compensation as a result of Lessee’s actions regarding this Third Amendment.

10.MISCELLANEOUS:  Any inconsistencies or conflicts between the terms and
provisions of the Lease and the terms and provisions of this Third Amendment
shall be resolved in favor of the terms and provisions of this Third Amendment.
This Third Amendment may be executed and delivered in any number of
counterparts, including delivery by facsimile transmission, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

11.AUTHORITY:  Lessor and Lessee each represent and warrant to the other that it
has full authority to enter into and perform this Third Amendment without the
consent or approval of any other person or entity including, without limitation,
any mortgagees, partners, ground lessors, or other superior interest holders or
interested parties. Each person signing this

3

 

--------------------------------------------------------------------------------

 

Third Amendment on behalf of Lessor or Lessee represents and warrants that he or
she has the full and complete authority, corporate, partnership or otherwise, to
bind Lessor or Lessee, as the case may be, to this Third Amendment.

IN WITNESS THEREOF, Lessor and Lessee have executed this Third Amendment to
Lease as of the date first above written.

Lessee:

Lessor:

DURECT CORPORATION, a Delaware corporation

BUBB ROAD JOINT VENTURE LLC,

A California limited liability company

 

 

By:  /s/ Matthew J. Hogan

Name: Matthew J. Hogan

Its: Chief Financial Officer

By  Handley Management Corporation,

       Its Managing Member     

 

By: /s/ Jacob Foraker Jacob Foraker President and CEO

 

 

 

 

 

 

 

 

 

  

 

 

 

4

 